Citation Nr: 0022269	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left knee medial meniscectomy.  

2.  Entitlement to service connection for a left total hip 
replacement as secondary to the service-connected residuals 
of a left knee medial meniscectomy.  

3.  Entitlement to service connection for a left foot 
disability as secondary to the service-connected residuals of 
a left knee medial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The veteran had 20 years of active duty from August 1953 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In the veteran's substantive appeal in November 1998, he 
indicated that he felt he should be granted Paragraph 29/30 
benefits for his knee arthroplasty in April 1997 which was 
due to his service-connected knee disability.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition the veteran's claim for a compensable evaluation 
for residuals of a left knee medial meniscectomy has been 
obtained.

2.  The veteran's left knee, status post medial meniscectomy, 
has undergone a left total arthroplasty due to nonservice-
connected arthritis.  There is no clinical evidence of 
symptomatology related to the service-connected disability.

3.  There is no medical evidence that the veteran's left 
total hip or left foot disability are secondary to the 
service connected residuals of a left knee medial 
meniscectomy; the claims are not plausible.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a left knee medial meniscectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991);  38 C.F.R. §§ 4.68; 
4.71a, Diagnostic Code 5259 (1999).

2.  The veteran's claim of entitlement to secondary service 
connection for a left hip disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).

3.  The veteran's claim of entitlement to secondary service 
connection for a left foot disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable evaluation for residuals of 
a left knee medial
meniscectomy

Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (1999).

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (1999).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  Additional factors to be 
considered include the reduction in a joint's normal 
excursion of movement on different planes.  38 C.F.R. § 4.45 
(1999).  Factors such as less movement than normal, more 
movement than normal, weakened movement, incoordination, pain 
on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for 
assignment of a 10 percent evaluation where there has been 
removal of the semilunar cartilage and the knee is 
symptomatic.  The Board notes that the veteran in currently 
assigned a noncompensable evaluation under this Diagnostic 
Code.  Under VA regulations, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

Other criteria may be for consideration in this veteran's 
case.  Limitation of motion of the knee is contemplated in 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  For a 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent evaluation 
may be assigned where flexion is limited to 15 degrees.  
Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  Where extension is limited to 45 
degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion due to arthritis, 
which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (1997).  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  


Factual Background

Service medical records show that the veteran injured his 
left knee while playing softball in May 1964.  He 
subsequently underwent a procedure to excise the semilunar 
cartilage following which he was hospitalized for 14 days and 
recovered with out complications or sequale.  Physical 
therapy records show that left knee flexion was normal at the 
time of his discharge from the hospital.  

The veteran underwent a VA examination in December 1973 which 
noted early degenerative arthritis of the left knee.  Service 
connection was granted in January 1973 with a noncompensable 
evaluation.

VA clinical records from 1991 to 1996 are also of record.  
They show complaints of left knee pain, increased with 
activity, in September 1991.  Objectively, there was no 
effusion and Lachman's and anterior drawer tests were 
negative.  There was good range of motion and no crepitus.  
Examination of the left knee was within normal limits except 
for left knee ganglion laterally.  February 1992 records show 
that the veteran was having pain which resolved since he 
discontinued jogging.  Radiology reports from May 1993, 
including a magnetic resonance imaging (MRI) report, show a 
diagnosis of moderate to severe osteoarthritis.

VA x-rays of the veteran's left knee, taken in January 1997, 
showed moderate to severe osteoarthritis with marked joint 
narrowing of the medial compartment.  Surgical records show 
that in April 1997 he underwent simultaneous total left hip 
and knee replacements.

The veteran applied for entitlement to service connection for 
his left hip as secondary to the left knee in April 1997 and 
was afforded a VA examination in June 1997.  He gave the 
examiner a history of several left knee injuries.  The recent 
simultaneous left knee and hip replacements were noted.  The 
veteran was using a cane to ambulate and was apparently 
having some difficulties with discrepant length.  
Considerable atrophy of the left thigh mechanism was noted.  
Left leg extension was nearly 100 degrees and left knee 
flexion was just past 100 degrees.  Support was sound 
otherwise.  The diagnosis was postoperative status 
meniscectomy, left knee with progressive traumatic 
osteoarthritis, ultimately resulting in left total knee 
replacement.  The examiner opined that he did not feel that 
the old left knee injury contributed to the progressive 
arthritis involving the left knee.
The RO denied entitlement to a compensable evaluation in 
September 1997.  The veteran timely filed his notice of 
disagreement in which he stated that doctors had indicated in 
the past that his knee condition in the military would lead 
to arthritis later.  In an April 1998 statement the veteran 
reiterated his position that his left knee disability was 
related to the injury during service.


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

The Board finds that the evidence is consistent with the 
current noncompensable evaluation for the veteran's service 
connected disability.  The competent medical evidence 
indicates that the residuals of the active duty meniscectomy 
were nonsymptomatic until the April 1997 left total knee 
replacement.  There is evidence that the veteran was jogging 
in 1992, nearly 19 years after separation from active duty.  
The medical evidence shows that the symptomatology that was 
noted and the eventual left total knee arthroplasty were due 
to moderate to severe arthritis which the most recent VA 
examiner opined was not due to the inservice injury.  The 
Board notes the veteran's contention that physicians had told 
him in the past that his inservice injury would result in 
arthritis, however, the Court has held that a lay person's 
account of what a physician purportedly has said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence.  Cf. Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition the Board finds that the provisions 
However, the Board finds no basis upon which to assign a 
higher disability evaluation for the residuals of a left knee 
meniscectomy. 

As the preponderance of the evidence is against the 
assignment of a compensable rating for the residuals of a 
left knee medial meniscectomy, the claim will be denied.


II.  Entitlement to service connection for a left total hip 
replacement and left foot disability as secondary to the 
service connected residuals of a left knee medial 
meniscectomy.

Pertinent law and regulations

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  


Factual Background

Service medical records are negative for any complaints or 
findings related to a left hip or foot disability.  
Similarly, there were no relevant notations on the report of 
the December 1973 VA examination.

Of record are January 1997 left hip x-rays which show 
osteoarthritis.  In April 1997 the veteran underwent the 
aforementioned simultaneous left total hip and knee 
arthroplasty.  Shortly thereafter, in April 1997, the veteran 
filed his claim for secondary service connection for the left 
hip disorder.  He alleged that his service- connected left 
knee disability had caused the left hip condition, and the 
eventual total hip replacement.  

The June 1997 VA examination report noted some motion of the 
left hip.  The relevant diagnosis was history of progressive 
osteoarthritis of the left hip, resulting ultimately in left 
total hip replacement.  The RO denied the veteran's claim in 
September 1997, and the veteran timely filed his September 
1997 notice of disagreement.  Therein he reiterated his 
contention that his service-connected knee condition caused 
his hip disability.  

The veteran filed his claim for service connection for a left 
foot disability as secondary to his service-connected knee 
disability in April 1998.  In support of his claim he has 
cited post-surgical records which note a loss of sensation of 
his left foot following the surgery.  See Orthopedic Clinic 
note, July 28, 1997.  The RO denied the claim in November 
1998 and the veteran subsequently perfected his appeal.


Analysis

In this veteran's case, there is no competent medical 
evidence that the veteran's left hip and foot disabilities 
are related to his period of service.  The Board notes the 
veteran's assertions of a causal connection between the 
service- connected left knee meniscectomy and the claimed 
disabilities, however there is no competent evidence linking 
the hip and foot disorders to the veteran's knee disorder.  
Further, even if there were, the medical evidence shows that 
the arthritis which was the cause of the post service 
symptomatology and necessitated the left total knee 
arthroplasty is not, in the opinion of the June 1997 
examiner, related to the inservice injury.

In a case such as this one that requires competent medical 
opinions or clinical evidence to determine medical etiology 
or medical diagnoses, the veteran's lay opinion will not 
suffice.  See Grottveit, supra at 93.  Thus, in this regard, 
the veteran has failed to establish a well grounded claim.  
38 C.F.R. § 3.310. 
In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Furthermore, the veteran 
has not indicated, and examination of the record does not 
reveal, the existence of any additional evidence that would 
well ground his service connection claim.  McKnight v. Gober, 
131 F.3d. 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


ORDER

Entitlement to a compensable evaluation for residuals of a 
left knee medial meniscectomy is denied.

Entitlement to service connection for a left total hip 
replacement as secondary to the service connected residuals 
of a left knee medial meniscectomy is denied.  

Entitlement to service connection for a left foot disability 
as secondary to the service connected residuals of a left 
knee medial meniscectomy is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


